Title: From James Madison to Charles Pinckney, 23 November 1802
From: Madison, James
To: Pinckney, Charles


Sir,
Department of State, Washington 23d Novr. 1802
The letter, of which a copy is inclosed, from Mr. George G Lee, an Officer in the Navy of the U States, discloses a species of forgery, which may be followed by consequences highly injurious to our Mediterranean trade. Capt. Dulton, the bearer, affording a safe and direct conveyance, I have also inclosed the forged passport and Register, alluded to in the letter, and a copy of the genuine passport.
To put a stop to the circulation of the forged passports, the engraving now in use, will be changed as soon as proper arrangements can be made: but as a considerable space of time must necessarily elapse before the new impressions can be brought into general use, something seems necessary to be done for our security in the interval. You will therefore be pleased to apprize the Consuls on the Mediterranean of the existence of the fraud, pointing out the most obvious variations between the true and false passports and requiring their aid in suppressing the latter and in detecting and bringing to punishment the offenders. The Spanish Government will probably not hesitate to give their co-operation for this purpose. It will readily occur to you, that a degree of caution and reserve is necessary, to prevent an alarm which would encourage the Barbary powers to detain our vessels on suspicion.
I have written to Mr. Adams at New York for his deposition, and when received it shall be forwarded to you. In the mean time the President requests you, by the referrences contained in Mr. Lee’s letter, and thro’ other channels, which may present themselves, to enquire into Mr. Willis’ alleged participation in or countenance of the forgery, and if you see cause, to suspend him from the exercise of his Consular Office, until the President’s final determination can be made known.
I take this occasion to transmit the Attorney General’s opinion respecting Capt. Clifton, from which it results, that Mr. Montgomery ought to bring him to trial in the Spanish tribunals or cause him to be liberated; and that the United States ought not to interfere in his prosecution.
Capt. Dulton has a claim upon the Spanish Government for injuries done to his person and property at Caraccas. Some time since he procured an order from the King of Spain, which he considered as a partial relief, and passed over to Caraccas to enforce it; but not having met with success, he is determined to return to Madrid to renew his reclamations. As Capt. Dulton has spent much time and money in seeking redress, and his complaint is sanctioned by the admission of the Spanish Government, I request you to render him every proper assistance to terminate his business as speedily as possible. With very great respect & consideration &c &c.
James Madison
  

   
   Letterbook copy (DNA: RG 59, IM, vol. 6); partial Tr (DNA: RG 76, Spain, Treaty of 1819, Allowed Claims, vol. 91). Partial Tr consists of the last paragraph, relating to Thomas Dulton’s claim.



   
   Letter not found, but see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:583 nn. 2 and 3.



   
   JM probably enclosed a copy of Levi Lincoln to JM, 29 Oct. 1802.



   
   For Thomas Dulton’s case, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:52 n. 3.


